Title: Abigail Adams to John Adams, 25 October 1782
From: Adams, Abigail
To: Adams, John



My Dearest Friend

October 25 1782


The family are all retired to rest, the Busy scenes of the day are over, a day which I wished to have devoted in a particular manner to my dearest Friend, but company falling in prevented nor could I claim a moment untill this silent watch of the Night.
Look—(is there a dearer Name than Friend; think of it for me;) Look to the date of this Letter—and tell me, what are the thoughts which arise in your mind? Do you not recollect that Eighteen years have run their anual Circuit, since we pledged our mutual Faith to each other, and the Hymeneal torch was Lighted at the Alter of Love. Yet, yet it Burns with unabating fervour, old ocean has not Quenched it, nor old Time smootherd it, in the Bosom of Portia. It cheers her in the Lonely Hour, it comforts her even in the gloom which sometimes possessess her mind.
It is my Friend from the Remembrance of the joys I have lost that the arrow of affliction is pointed. I recollect the untitled Man to whom I gave my Heart, and in the agony of recollection when time and distance present themselves together, wish he had never been any other. Who shall give me back Time? Who shall compensate to me those years I cannot recall? How dearly have I paid for a titled Husband; should I wish you less wise, that I might enjoy more happiness? I cannot find that in my Heart. Yet providence has wisely placed the real Blessings of Life within the reach of moderate abilities, and he who is wiser than his Neighbour sees so much more to pitty and Lament, that I doubt whether the balance of happiness is in his Scale.
I feel a disposition to Quarrel with a race of Beings who have cut me of, in the midst of my days from the only Society I delighted in. Yet No Man liveth for himself, says an authority I will not dispute. Let me draw satisfaction from this Source and instead of murmuring and repineing at my Lot consider it in a more pleasing view. Let me suppose that the same Gracious Being who first smiled upon our union and Blessed us in each other, endowed him my Friend with powers and talents for the Benifit of Mankind and gave him a willing mind, to improve them for the service of his Country.
You have obtaind honour and Reputation at Home and abroad. O may not an inglorious Peace wither the Laurels you have won.
I wrote you per Capt. Grinnel. The Fire Brand is in great haste to return, and I fear will not give me time to say half I wish. I want you to say many more things to me than you do, but you write so wise so like a minister of state. I know your Embarassments. Thus again I pay for titles. Life takes its complexion from inferiour things; it is little attentions and assiduities that sweeten the Bitter draught and smooth the Rugged Road.
I have repeatedly expresst my desire to make a part of your Family. “But will you come and see me” cannot be taken in that serious Light I should chuse to consider an invitation from those I Love. I do not doubt but that you would be glad to see me; but I know you are apprehensive of dangers and fatigues. I know your Situation may be unsetled—and it may be more permanant than I wish it. Only think how the word 3 and 4 and 5 years absence sounds!! It sinks into my Heart with a Weight I cannot express. Do you look like the Minature you sent? I cannot think so. But you have a better likeness I am told. Is that designd for me? Gracious Heaven restore to me the original and I care not who has the shadow.
We are hoping for the fall of Gibralter, because we imagine that will facilitate a peace—and who is not weary of the war? The appointment of Dr. F. to the Sweedish Court is considerd as a curious step, especially at his own Instance. Tis probable others will write you more particularly (the French Fleet still remain with us, and the British cruizers insult them, more American vessels have been captured since they have lain here than for a year before). The Generall Green is taken and carried into Halifax, by which I suppose I have lost some Small Bundles or packages. Beals told me that you gave him 7 small packages which he deliverd Capt. Bacon for me. The prisoners have all arrived except Savil who is yet in France. I mentiond to you before; that some of them had been with me, and offerd to repay the money with which you supplied them. I could only tell them that I had never received a line from you concerning the Matter, that I chose first to hear from you: I would not receive a farthing unless I had your express direction and your Hand writing to prove that what you had done was from your private purse—which I was confident was the case; or you would have been as ready to have relieved others if you had any publick fund for that purpose as those which belonged to this Town. I found a story prevailing that what you had done, was at the publick expence; this took its rise either from Ignorance or ingratitude—but it fully determined me to receive your direction. The persons who have been with me are the two Clarks, the two Bealses and Jobe Feild. I have a cousin in England for whom his good Mother is greatly distresst, she wishes me to write to you concerning him, if you should find by way of C. Storer that he is needy and should supply him with 5, 6 or 10 Guineys, they will be repaid to me upon your noticeing it. I have been Virmont Mad I suppose you will say. I own I have straitned myself in concequence of it—but I expect they will be fine Farms for my children or Grand children or great Grand children. If you send me any thing per the return of the Fire Brand, pray Let an attest come that nothing is British every thing is unBritish. I believe I will inclose a small invoice of proper articles.

Adieu my dear Friend. Ever Ever Yours
Portia

